Citation Nr: 1715264	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for dysthymic disorder prior to November 29, 2012.

2.  Entitlement to an initial rating in excess of 70 percent for dysthymic disorder since November 29, 2012.  


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to February 2007.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for dysthymic disorder with an evaluation of 30 percent effective February 17, 2007.  In January 2013, the RO increased the rating with an evaluation of 70 percent effective November 29, 2012.  

In a May 2013 rating decision, the RO granted a total disability rating due to individual unemployability (TDIU), effective November 29, 2012.

In July 2015 and September 2016 this appeal was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

After a review of the records contained in the electronic claims file (ECF), the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  

In its September 2016 remand, the Board directed the AOJ to schedule the Veteran for a new VA examination to assess the severity of the Veteran's service-connected dysthymic disorder given the time that had lapsed since the Veteran was last afforded a VA examination.  

The evidence reflects that on October 3, 2016, the RO sent a letter to the Veteran informing him that he will be notified of the date, time, and place of the VA examination.  The examination was scheduled for October 7, 2016, which is four days after the notification letter was sent.  On October 17, 2016, the RO noted in the Centralized Admin Accounting Transaction System that the Veteran did not report for the October 7, 2016 VA examination.  There is not, however, any documentation reflecting that notice was sent to the Veteran informing him of the scheduled VA examination.  In fact, it appears that the only correspondence mailed to the Veteran, which was dated (not received) on October 3, 2016, had not indicated the date of the VA examination, which would have been presumably scheduled for four days later.  Thus, it is unclear from the record whether the Veteran had adequate notice of the scheduled VA examination where there is no documentation reflecting such associated with the file.  

The Board notes that the duty to assist is not a one way street and when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. § 3.655(b).  

However, without being able to make a preliminary determination of whether the Veteran had adequate notice of the scheduled VA examination, the Board cannot determine whether the Veteran failed to report for the VA examination as determined by the RO.  Thus, remand is warranted for compliance with the remand directive to afford the Veteran with a VA examination as required by the Board in September 2016.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected dysthymic disorder.  This should be documented in the file.  The entire ECF, including a copy of the remand, should be made available to, and be reviewed by, the VA examiner, and he should state that he has reviewed such.  The VA examiner should report the extent of the Veteran's dysthymic disorder in accordance with VA rating criteria.  A rationale should be given for all opinions and conclusions rendered.   

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.  In the event that the Veteran does not report for the examination, documentation should be obtained and associated with the ECF which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


